DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 – 8, 10, 11, 14- 18, 20 – 25 of U.S. Patent No. 10,679,012.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1, 6 – 8, 10, 11, 14- 18, 20 – 25 of the Patent.  
Here is a comparison between claim 1of the instant application and claim 1 of the patent.   
Instant Application 16/859,190
Patent 10,679,012
Comparison
1. An apparatus, comprising:
1. An apparatus, comprising:
Same

a data structure containing data identifiers; a memory storing programming code and a plurality of data transformations that receive input from a machine-learning process; and processing circuitry, coupled to the memory, wherein the processing circuitry has an input and an output, and is operable to execute the stored programming code that causes the processing circuitry to perform functions, including functions to:
Same
receive first data from a first data source; determine a data type of the received first data, wherein the determined 


select, based on the determined data type, a first data transformation from the plurality of data transformations to be applied to the received first data;
select, based on the determined data type, a first data transformation from the plurality of data transformations to be applied to the received first data;
Same
transform the received first data into transformed data by applying the first data transformation to the certain data elements determined to have correspondence;
determine, for the first data transformation, weighted inputs from a machine learning algorithm trained using historical data of the determined data type; determine a correspondence between certain data elements in non- dialog information obtained from the received first data with a list of historical data elements by 

based on the transformed data, generate a standardized chain of values including individual relative probability values indicating a probability of certain data elements having the determined correspondence and respective relationship probability values 

relationship between respective data elements of the certain data elements having the determined correspondence; and

outputting, by the processing circuitry, the standardized chain of values via the output to a chatbot training data structure.
outputting the standardized chain of values to a chatbot training data structure, wherein the chatbot training data structure is coupled via the output to the processing circuitry.
Similar

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10 – 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US PAP 2017/0249434) in view of Talmor et al.( US PAP 2019/0043106).
As per claim 6, Brunner teaches a system, comprising:
a communication interface coupled to the chatbot data warehouse and to an external network, wherein the communication interface receives, via the external network, anonymized non-dialog data from smart devices (“comprise requests for fetching data (e.g. from external databases or cloud storage), collection data from any sources, communication with devices”; paragraph 121; Abstract); 
a memory storing programming code (“computer program product that comprises a computer program mechanism embedded in a non-transitory computer readable storage medium”; paragraph 279); and 
a server coupled to the memory and the communication interface, wherein the server comprises processing circuitry that executes the programming code stored in the memory, which causes the server to perform functions (“Data can be obtained from existing applications (described herein as “apps”) that can be downloaded through the internet or other electronic networks, from vendor sites (such as the iTunes store), via specialized websites that offer such software, or any other suitable method.”; paragraph 157), including functions to: 
obtain, via the communication interface, the anonymized non-dialog data; identify a data type of the anonymized non-dialog data; based on the identified data type (“The present invention utilizes data from wearable devices, but data may also be obtained from at least one of a smart phone, computer terminal, or other electronic device such 
input the non-dialog data into a machine learning transformation operable to: parse the non-dialog data to obtain certain data elements specific to the identified data type; input the obtained certain data elements into a machine learning-based data transformation; apply the machine learning-based data transformation to the obtained certain data elements (““Machine Learning Algorithm” is a module or computer program which learns or extracts non-obvious data from a dataset, such as pattern, predictors, or associations”; paragraphs 53, 110).
However, Brunner does not specifically teach a chatbot data warehouse storing data including dialog data used to train enterprise chatbots; receiving data transformed by each respective machine learning-based data transformation; and store the transformed data in the chatbot data warehouse.
Talmor et al., disclose that the networking system uses common conversation exchanges and collected data to train a chatbot to automatically communicate with users in automated conversation exchanges. When doing so, the networking system optionally trains the chatbot to generate predetermined inputs and predetermined responses to send as part of various automated conversation exchanges with users. Additionally or alternatively, in certain embodiments, the networking system trains the chatbot to customize inputs and responses during automated conversation exchanges (paragraphs 22 — 30).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to train chatbot data structure as taught by Talmor et al., in Brunner, because that would help identify and predict--with greater probability of accuracy--a common response based on the identified common sequence as well as a forthcoming user input and corresponding common response (paragraph 106).

As per claim 7, Brunner in view of Talmor et al., further disclose generating data points and probability information related to one or more data points generated by the machine learning-based data transformation; and outputting the data points and the probability information of the machine learning-based data transformation (“Machine Learning Algorithm” is a module or computer program which learns or extracts non-obvious data from a dataset, such as pattern, predictors, or associations…The scores from Table III can be normalized and interpreted as probabilities”; Brunner paragraphs 110,  206, 207).

As per claim 10, Brunner in view of Talmor et al., further disclose a smart device that provides the non-dialog data is one of: a wearable fitness smart device, a wearable smart device, an exercise device, a personal assistance device, an audio system assistance device, or a home automation device (“a smart watch worn by the first subject during all or a portion of the period of time, a wrist band with a wireless transmitter worn by the first subject during all or a portion of the period of time, a 

As per claim 11, Brunner in view of Talmor et al., further disclose determining the identified data type from multiple different data types based on a format of the received non-dialog data (“a smart watch worn by the first subject during all or a portion of the period of time, a wrist band with a wireless transmitter worn by the first subject during all or a portion of the period of time, a physiological sensor attached to the first subject during all or a portion of the period of time”; Brunner; paragraph 34).

As per claim 12, Brunner in view of Talmor et al., further disclose determine a category of a smart device as indicated by the identified data type is one of a fitness device, a global positioning system device, a smart phone application that provides non-dialog data, a home automation device, or an audio system (“a wrist band with a wireless transmitter worn by the first subject during all or a portion of the period of time, a physiological sensor attached to the first subject during all or a portion of the period of time”; Brunner; paragraphs 34, 154).

As per claim 13, Brunner teaches a non-transitory computer-readable storage medium storing computer-readable program code executable by a processor, wherein execution of the computer- readable program code causes the processor to:
determine a data type of non-dialog data, wherein the determined data type is determined from multiple different data types based on a format of a data set from 
process a weighted data type attribute of the non-dialog data according to a machine learning-based data transformation selected based on the determined data type (““weighted” data, domains or clusters refer to statistically modified data, domains or clusters, respectively, which are weighted to emphasize or deemphasize its value more than other data.”; paragraphs 152, 153); and
identify data points from the non-dialog data and, for each data point, data point probability information as a standardized non-dialog data to a training data structure; and store the standardized non-dialog data in the training data structure (“Machine Learning Algorithm” is a module or computer program which learns or extracts non-obvious data from a dataset, such as pattern, predictors, or associations…The scores from Table III can be normalized and interpreted as probabilities”; Brunner paragraphs 110,  206, 207).
However, Brunner does not specifically teach a chatbot training data structure. 
Talmor et al., disclose that the networking system uses common conversation exchanges and collected data to train a chatbot to automatically communicate with users in automated conversation exchanges. When doing so, the networking system optionally trains the chatbot to generate predetermined inputs and predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to train chatbot data structure as taught by Talmor et al., in Brunner, because that would help identify and predict--with greater probability of accuracy--a common response based on the identified common sequence as well as a forthcoming user input and corresponding common response (paragraph 106).

As per claim 14, Brunner in view of Talmor et al., further disclose accessing a data structure containing data identifiers; compare the non-dialog data to data identifiers stored in the chatbot training data structure; based on a result of the comparison, identify the data type of the non- dialog data; and output the identified data type as the determined data type (“consider EKG (electrocardiogram) data: It is possible to perform a basic characterization and analysis at the level of a wearable device that can provide heart rate, an EKG-derived quantity. The EKG and heart rate signals can both be part of the data input. Alternatively, heart rate can be calculated after data is entered”; Brunner; paragraphs 154, 162).

As per claim 15, Brunner in view of Talmor et al., further disclose the execution of the computer-readable program code causes the processor, when comparing the non-dialog data to data identifiers stored in the data structure, to further: locate a data 

As per claim 16, Brunner in view of Talmor et al., further disclose the execution of the computer-readable program code causes the processor to further: select the machine learning-based data transformation based on the determined data type by accessing a data structure containing a plurality of machine learning-based data transformations (“adjust them according to different automated Machine Learning Algorithm 30”; Brunner paragraph 190).

As per claim 18, Brunner in view of Talmor et al., further disclose recognizing data patterns in the non-dialog data; comparing the recognized data patters to identified data patterns stored in a data structure, wherein the identified data patterns correspond to multiple different data types stored in the data structure; and output a comparison result indicating the determined data type of the non- dialog data (“interpretation, and/or communication of meaningful patterns in the data… These may analyze historical, new, 

As per claim 19, Brunner in view of Talmor et al., further disclose receiving data from a smart device; generate a data set containing non-dialog data from the received data; and extract non-dialog data from the data set (““Machine Learning Algorithm” is a module or computer program which learns or extracts non-obvious data from a dataset, such as pattern, predictors, or associations”; paragraphs 53, 110).

As per claim 20, Brunner in view of Talmor et al., further disclose determine a category of the smart device as indicated by the data type is one of a fitness device, a global positioning system device, a smart phone application that provides non-dialog data, a home automation device, or an audio system; and use the category of the smart device to select a machine learning-based data transformation (“a set of intelligent machine learning and standard algorithms to provide a fit to differing aspects of the data”; Brunner; paragraph 212).

Allowable Subject Matter
Claims 8, 9, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or filing a terminal disclaimer.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 8, the prior art made of record does not teach or suggest the processing circuitry of the server when applying the machine learning-based data 

As to claim 9, the prior art made of record does not teach or suggest the processing circuitry of the server to perform additional functions, including functions to: generate a context related vocabulary for use by the enterprise chatbot based on the correspondence between the one or more of the certain data elements with a data element in a list of historical data elements generated by the application of the probability function to the data elements in the obtained certain data elements. 

As to claim 17, the prior art made of record does not teach or suggest the execution of the computer-readable program code causes the processor, when processing the weighted data type attribute of the non-dialog data according to the machine learning-based data transformation, to further: process the weighted data type attribute related to the determined data type of the non-dialog data; determine, by applying a probability function including the weighted data type attributes to data elements in the parsed non-dialog data, a correspondence between the data points in the non-dialog data with a list of historical data elements; based on the determined 

7.	Claims 1 - 5 are rejected under double patent, but would be allowable filing a terminal disclaimer.  The following is a statement of reasons for the indication of allowable subject matter:  
	As to claims 1 - 5, the prior art made of record does not teach or suggest selecting, based on the determined data type, a first data transformation from the plurality of data transformations to be applied to the received first data; transforming the received first data into transformed data by applying the first data transformation to the certain data elements determined to have correspondence; based on the transformed data, generate a standardized chain of values including individual relative probability values indicating a probability of certain data elements having the determined correspondence and respective relationship probability values indicating a probability of a relationship between respective data elements of the certain data elements having the determined correspondence; and outputting, by the processing circuitry, the standardized chain of values via the output to a chatbot training data structure.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carnahan et al teach systems for objective-based scoring using machine learning techniques.  Cohen et al. teach real-time personalization product tracking.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658